Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed February 18, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00123-CV
NO. 14-10-00124-CV
NO. 14-10-00125-CV
NO. 14-10-00126-CV
NO. 14-10-00127-CV
____________
 
IN RE BILLY KARL HILL, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

MEMORANDUM
OPINION
            On February 9, 2010, Relator, Billy Karl Hill, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.1. 
            This Court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals' jurisdiction. 
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  Because the petition for writ of
mandamus is directed toward a district court outside of this court’s district
and is not necessary to enforce this court’s jurisdiction, we have no
jurisdiction.  See Tex. Gov’t Code Ann. § 22.221(b)(1).
            Accordingly, the petition for writ of mandamus is ordered dismissed.
                                                            PER
CURIAM
Panel
consists of Chief Justice Hedges and Justices Anderson and Christopher.